16-11700-smb   Doc 1216-1 Filed 10/16/19 Entered 10/16/19 11:35:24   Exhibit A -
                       Proposed Final Decree Pg 1 of 4


                                  Exhibit A

                            Proposed Final Decree
16-11700-smb          Doc 1216-1 Filed 10/16/19 Entered 10/16/19 11:35:24                          Exhibit A -
                              Proposed Final Decree Pg 2 of 4




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
                                                      :
In re:                                                :     Chapter 11
                                                      :
Gawker Media LLC, et al.,1                            :     Case No. 16-11700 (SMB)
                                                      :
                           Debtors.                   :     (Jointly Administered)
                                                      :
------------------------------------------------------x

          FINAL DECREE CLOSING CHAPTER 11 CASES PURSUANT TO
    SECTION 350(a) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3022

        Upon the application (the “Application”)2 of William D. Holden, as the plan

administrator (the “Plan Administrator”) for Gawker Media LLC (“Gawker Media”), Gawker

Media Group, Inc. (“GMGI”) and Gawker Hungary, Kft. “v.a.”, f/k/a Kinja, Kft. (“Gawker

Hungary”), the debtors (collectively, the “Debtors”) in the above-captioned chapter 11 cases, for

entry of a final decree closing the Debtors’ chapter 11 cases pursuant to section 350(a) of the

Bankruptcy Code, Bankruptcy Rule 3022 and Local Bankruptcy Rule 3022-1; and the Court

having found that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and

Article 8 of the Amended Joint Chapter 11 Plan of Liquidation for Gawker Media Group, Inc.,

Gawker Media LLC, and Gawker Hungary Kft.; and the Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that venue of this

proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and due and proper notice of the Application having been provided, and it appearing that no

1
    The last four digits of the taxpayer identification numbers of the Debtors are: Gawker Media LLC (0492);
    Gawker Media Group, Inc. (3231); and Gawker Hungary, Kft. “v.a.” (5056). The offices of the Debtors are
    located at c/o Alix Partners, Attn: William D. Holden, 909 Third Avenue, 30th Floor, New York, New York
    10022.

2
    Capitalized terms used but otherwise not defined herein shall have the meanings ascribed to such terms in the
    Application.
16-11700-smb        Doc 1216-1 Filed 10/16/19 Entered 10/16/19 11:35:24                     Exhibit A -
                            Proposed Final Decree Pg 3 of 4


other or further notice need be provided; and the Court having reviewed the Application; and

there being no timely objections to the requested relief, after due notice; and the Court hereby

finding and determining that the (i) relief sought in the Application and granted herein is in the

best interests of the Debtors, their estates and all parties in interest and (ii) legal and factual bases

set forth in the Application demonstrate sufficient and just cause for the relief granted herein;

and after due deliberation and sufficient cause appearing therefor, it is hereby ORDERED

THAT:

         1.     The Application is GRANTED, as set forth herein.

         2.     Pursuant to section 350(a) of the Bankruptcy Code and Rule 3022 of the

Bankruptcy Rules, the Debtors’ chapter 11 cases are closed; provided, however, that the Court

shall retain such jurisdiction as is provided in Article 8 of the Plan, which provides for the

retention of the Court’s exclusive jurisdiction over all matters arising out of, or related to, these

chapter 11 cases and the Plan, and the entry of this Final Decree is without prejudice to the rights

of the Debtors or any party in interest to seek to reopen these chapter 11 cases for good cause

shown.

         3.     The Clerk of the Court shall provide an appropriate entry on the docket of

Debtors’ chapter 11 cases providing that a final decree has been entered in the Debtors’ chapter

11 cases and that such bankruptcy cases are deemed closed as of the date hereof.

         4.     The Debtors shall reserve sufficient funds to pay the United States Trustee the

appropriate amount of any quarterly fees due pursuant to 28 U.S.C. § 1930 and any applicable

interest due pursuant to 31 U.S.C. § 3717, which fees and interest, if any, shall be paid within

twenty (20) days of the entry of this Final Decree. Upon the payment of such quarterly fees, the




                                                   2
16-11700-smb       Doc 1216-1 Filed 10/16/19 Entered 10/16/19 11:35:24                 Exhibit A -
                           Proposed Final Decree Pg 4 of 4


Debtors simultaneously shall provide to the United States Trustee an affidavit indicating cash

disbursements, if any, for the quarter in which this Final Decree is entered.

       5.      The appointment and services of Prime Clerk LLC (the “Claims Agent”) as the

notice and claims agent shall be terminated effective thirty (30) days from the entry of this Final

Decree; provided, however, that the Claims Agent shall prepare final claims registers for the for

the Clerk’s Office of the Court (the “Clerk’s Office”) pursuant to the Judicial Conference

Guidelines for the Implementation of section 156(c) of title 28 of the United States Code and

shall box and transport original proofs of claim to (i) the Federal Archives Record

Administration, located at Central Plains Region, 200 Space Center Drive, Lee’s Summit,

Missouri 64064 or (ii) to such other place as requested by the Clerk’s Office. The Claims Agent

is authorized to shred or otherwise dispose of all noticing or other documents that have been

returned by the United States Post Office or similar carrier as undeliverable mail.

       6.      Notwithstanding any Bankruptcy Rule to the contrary, the terms and conditions of

this Final Decree shall be immediately effective and enforceable upon its entry.

       7.      To the extent that this Final Decree is inconsistent with any prior order or

pleading with respect to the Application in these cases, the terms of this Final Decree shall

govern.

       8.      The Plan Administrator is authorized to take all actions necessary to effectuate the

relief granted pursuant to this Final Decree in accordance with the Application.

Dated: _________, 2019
       New York, New York

                                              __________________________________________
                                              Stuart M. Bernstein
                                              United States Bankruptcy Judge




                                                 3
